--------------------------------------------------------------------------------

Exhibit 10.5

TERMINATION AND RELEASE AGREEMENT



THIS TERMINATION AND RELEASE AGREEMENT dated as of February 7, 2008 (this
"Agreement") is entered into by and among Home System Group, a Nevada
corporation ("Home System"), Holy (HK) Limited, a Hong Kong corporation ("HHK")
and a wholly-owned subsidiary of Home System, Oceanic Well Profit, Inc., a
wholly owned subsidiary of Holy (HK) limited, (together with Home System and
HHK, "HSG"), Zhongshan City Weihe Appliances Co., Ltd., a Zhongshan City
corporation in China ("Weihe Appliance"), and the shareholders of Weihe
Appliance (the "Weihe Shareholders").

WHEREAS, the parties previously entered into that certain share exchange
agreement, dated June 26, 2007, among Home System, Holy (HK) Limited, Oceanic
Well Profit, Inc., Weihe Appliances, and the shareholders of Weihe Appliances
(the "Share Exchange Agreement");

WHEREAS, the parties have determined that performance by all parties under the
Share Exchange Agreement is not feasible without unreasonable expense and delay;
and

WHEREAS, the parties desire to terminate the Share Exchange Agreement and
release one another from all duties, obligations, covenants and representations
under or arising out of the Share Exchange Agreement and to relinquish all of
their respective rights, powers, privileges, interests and claims under or
arising out of the Share Exchange.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for such other good and valuable consideration the receipt and adequacy of which
is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

1.

     Rescission, Termination and Release. The Share Exchange Agreement is hereby
rescinded and terminated and is of no further force and effect, effective
immediately. As a result thereof, the Share Exchange Agreement will, effective
immediately, be deemed void, ab initio, and will impose no further obligation on
the parties thereto, all such obligations to be deemed terminated effective
immediately.



2.

    Return of Consideration. HSG hereby renounces any right or claim to receive
any assets or equity ownership in Weihe Appliance in any form, including in the
form of warrants or common stock, pursuant to the Share Exchange Agreement. To
the extent that any such assets or equity have been delivered or transferred to
HSG, HSG shall promptly return, transfer or convey, without additional
consideration, such assets or equity to Weihe Appliance or the Weihe
Shareholders, as the case may be. Weihe Appliance and each of the Weihe
Shareholders hereby renounce any right or claim to receive any payment or
consideration for assets or equity ownership in HSG pursuant to the Share
Exchange Agreement. Weihe Appliance and each of the Weihe Shareholders shall pay
and return to HSG any such payments made by HSG or made by third parties on
behalf of HSG, including any such payments made after the date hereof. Return of
such payments will be made promptly, but in no event later than ten business
days after the later date of the date hereof or the date of receipt of such
payments by Weihe Appliance or the Weihe Shareholders, or their agents or
assigns, as the case may be.



--------------------------------------------------------------------------------

3.

     Mutual Release. In consideration of the mutual promises herein contained
and such other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, each party hereto hereby releases and forever
discharges the other party hereto, its officers, directors, employees, agents
and representatives from any and all claims, liabilities, suits and damages
arising or in any way related to the Share Exchange Agreement and agrees not to
commence any such suit or make any such claim against the other party, its
officers, directors, employees, agents or representatives. Each party hereto
represents and warrants to the other party that he has not made any such claim
or suit prior to the date hereof.

4.     Non-Disparagement. Each party on behalf of itself and its principals,
directors, employees, officers, affiliates, licensees, successors and assigns
hereby irrevocably and perpetually agrees not to disparage or make any negative
remark of any kind regarding the relationship between them or the termination of
the Share Exchange Agreement without first obtaining the prior written consent
of the other parties hereto, provided (i) each party may inform third parties
that the Share Exchange Agreement has ended and (ii) HSG may make factual
written disclosure of the termination of the Share Exchange Agreement in its
reports required to be filed with the United States Securities and Exchange
Commission and oral disclosure to prospective investors consistent with such
written disclosure.

5.     Warranties. The parties each represent to each other that each has the
full right, power and authority to enter into and perform this Agreement. The
parties each warrant and represent to the other party that there is no
restriction, direct or indirect, on the actions taken or to be taken by it
pursuant to the terms hereof except as provided herein.

6.     Miscellaneous.

(a)     Entire Agreement. This Agreement constitutes the entire agreement
between the parties regarding the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or between the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

(b)     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto.

(c)     Notices. Any notice provided for herein shall be in writing and shall be
deemed sufficiently given on the earlier to occur of the date of personal
delivery, the date of receipt or three (3) days after posting by overnight
courier or registered or certified mail, postage prepaid, addressed as follows:

If to HSG: Oceanic Industry Park, Sha Gang highway, Gang Kou Town,   Zhongshan
City, Guangdong, People’s Republic of China,   528447         If to Weihe
Appliance 1 Jinhua Road, West Shalang High-technology Development or the Weihe
Area, Zhongshan City, Guangdong, People’s Republic of China,

--------------------------------------------------------------------------------



Shareholders: 528411

(d)     Severability. If any provision of this Agreement, or portion hereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and this Agreement shall be carried out as if any such invalid
or unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

(e)     Waiver and Amendment. No waiver by a party hereto of a breach or default
hereunder by the other party shall be considered valid unless in writing signed
by such first party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature. The parties may,
by mutual agreement in writing, amend this Agreement.

(f)     Choice of Law. The terms and conditions of this Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof as to all
matters.

(g)     Assignment. Neither party may assign its rights or delegate its duties
under this Agreement without the express prior written consent of the other
party.

(h)     Construction. In the event of any ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.

(i)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which,
together, shall constitute one and the same instrument.

(j)     Titles. The titles of the Sections and paragraphs of this Agreement are
inserted merely for convenience and ease of reference and shall not affect or
modify the meaning of any of the terms, covenants or conditions of this
Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

HSG:       HOME SYSTEM GROUP         By: /s/ Weiqiu Li Name: Weiqiu Li Title:
Chairman and Chief Executive Officer         HOLY (HK) LIMITED     By: /s/ Yu Ka
Ming Name: Yu Ka Ming Title: Director         OCEANIC WELL PROFIT, INC.     By:
/s/ Weiqiu Li Name: Weiqiu Li Title: Chairman and Chief Executive Officer      
  WEIHE APPLIANCE:     ZHONGSHAN CITY WEIHE APPLIANCES CO., LTD.     By: /s/
Dongshan Wang Name: Dongshan Wang Title: Chief Executive Officer         WEIHE
SHAREHOLDERS:     By: /s/ Dongshan Wang   Dongshan Wang         By: /s/ Qian
Huang   Qian Huang

--------------------------------------------------------------------------------